Knox Simmons, plaintiff in error, was charged by indictment in the district court of Carter county with the crime of grand larceny. Upon a trial had in said court, the jury returned a verdict finding the defendant guilty as charged, and assessed his punishment at imprisonment in the penitentiary for a period of four years. The judgment and sentence was entered on December 28, 1908. From such judgment an appeal was properly perfected by filing in this court, on July 26, 1909, a petition in error with case-made attached, and proof of service of notices of appeal.
The plaintiff in error has not been represented by counsel on his appeal, although he was ably represented and well defended upon the trial in the court below. No briefs have been filed, nor argument made in this court. On May 14, 1910, the Attorney General filed a motion to affirm the judgment for want of prosecution. It is apparent that this appeal was taken merely for the purpose of delay. Counsel have no right to appeal simply for the purpose of delay, nor unless they believe there is some *Page 490 
ground for reversal, and if there is any reason for appealing, even though doubtful and inconclusive, it should be presented to the court for consideration, or some sufficient reason given for the failure so to do.
From a careful examination of the record it is clear that a fair and impartial trial was had. Wherefore the judgment of the district court of Carter county is in all things affirmed.
FURMAN, PRESIDING JUDGE, and RICHARDSON, JUDGE, concur.